t c summary opinion united_states tax_court joseph d and rebecca k lease petitioners v commissioner of internal revenue respondent docket no 11491-07s filed date joseph d and rebecca k lease pro sese lisa k hunter for respondent vasquez judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue case respondent determined a deficiency of dollar_figure for after concessions the issues for decision are whether petitioners are entitled to a dependency_exemption deduction for nl2 as claimed on their income_tax return and whether petitioners are entitled to the child_tax_credit for nl as claimed on their income_tax return background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in iowa when they filed their petition on date joseph d lease petitioner and mary e lease ms lease divorced petitioner and ms lease had one child nl the iowa district_court for polk county iowa granted the decree of dissolution of marriage divorce decree awarding custody of nl to ms lease the divorce decree further specified that petitioner could claim the dependency_exemption deduction for nl for odd numbered years if he was current on child_support payments furthermore the divorce decree required ms lease to execute and deliver an internal_revenue_service irs form_8332 release of claim to exemption for child of divorced or separated parents to petitioner by january of it is the court’s policy to use initials when referring to minors each year after the year for which he was entitled to claim the dependency_exemption deduction the presiding judge and the attorneys of record for both ms lease and petitioner signed the divorce decree neither ms lease nor petitioner personally signed the divorce decree after the divorce ms lease never delivered a signed form_8332 to petitioner petitioner claimed the dependency_exemption deduction for nl for and in petitioners filed a form_1040 u s individual_income_tax_return for petitioners claimed a dependency_exemption deduction and a child_tax_credit for nl on their tax_return without attaching a signed form_8332 petitioners attached a copy of the divorce decree to their tax_return in lieu of the form_8332 respondent issued a notice_of_deficiency to petitioners for denying the claimed dependency_exemption deduction and child_tax_credit i dependency_exemption discussion sec_151 allows taxpayers to claim exemption deductions for their dependents sec_152 defines dependent as either a qualifying_child or a qualifying_relative where the parents of a dependent_child are divorced or legally_separated sec_152 generally confers the dependency_exemption deduction on the parent with custody of the child for the greater portion of the calendar_year the custodial_parent sec_152 sec_152 provides that a noncustodial_parent is entitled to the dependency_exemption deduction if the requirements of sec_152 are met sec_152 allows a custodial_parent to relinquish his or her right to claim the dependency_exemption deduction a noncustodial_parent may claim the dependency_exemption deduction if the custodial_parent executes a written declaration releasing his or her claim to the dependency_exemption deduction and the noncustodial_parent attaches the declaration to his or her tax_return sec_152 the irs issued form_8332 in order to standardize the written declaration required by sec_152 see eg chamberlain v commissioner tcmemo_2007_178 form_8332 requires a taxpayer to furnish the name of the child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deduction the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year s for which the claims were released see 114_tc_184 although taxpayers are not required to use form_8332 any other written declaration executed by the custodial_parent must conform to the substance of form_8332 see id pincite in particular the document must satisfy the signature requirement of sec_152 id pincite sec_152 allows a noncustodial_parent to claim the dependency_exemption deduction only when that parent attaches a valid form_8332 or its equivalent to a federal_income_tax return for the taxable_year for which he or she claims the dependency_exemption deduction see paulson v commissioner tcmemo_1996_560 petitioners concede that they did not attach form_8332 to their tax_return petitioners attached the divorce decree to the tax_return in lieu of form_8332 this case is similar to miller v commissioner supra the taxpayer in miller attached a divorce decree in lieu of the form_8332 the parties’ attorneys and the presiding judge had signed the divorce decree in miller the court found that congress intended the signature requirement of sec_152 to be strictly applied because it did not want federal courts involved in state court custody fights the court further held in miller that the signature of neither an attorney nor a judge was sufficient to satisfy the signature requirement for the parent relinquishing the dependency_exemption deduction ms lease did not sign the divorce decree and thus it did not meet the signature requirement of sec_152 therefore petitioners did not file a substantial equivalent to form_8332 with their tax_return and are not entitled to claim the dependency_exemption deduction for ii child_tax_credit sec_24 provides a credit against income_tax for each qualifying_child of a taxpayer the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of sec_24 therefore if a child is treated as the qualifying_child of the taxpayer pursuant to sec_152 the taxpayer is eligible to claim the sec_24 child_tax_credit as previously discussed petitioners have failed to meet the requirements of sec_152 accordingly they cannot claim the child_tax_credit in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the following decision will be entered under rule
